DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 12/09/2020 Amendments/Arguments, which directly traversed the rejections of the claims of the 07/09/2020 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-6 are allowed.
Regarding claim 1, a GPS module for use with a portable locator as part of an inground locating system as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,563,458 discloses a GPS reception system is provided in which, when sufficient reception level for positioning cannot be obtained only by a built-in antenna, a reception antenna is switched from the built-in antenna to an external antenna.
US 7,228,112 discloses a portable radio device, such as a cell phone set, a data communication terminal device, etc. provided with an antenna for GPS (Global Positioning System) which can receive location data by the GPS.  In the portable radio device in which both an antenna for cell phone and an antenna for receiving GPS data are installed, an object of the present invention is to decrease influence of the antennas on one another with respect to deterioration of their radio performances.  According to the present invention, in a portable radio device in which an operating part housing and a display part housing are connected by way of a hinge part in a freely foldable manner to conduct both telephone conversation and reception of GPS data, an antenna for the telephone conversation is provided at one side of the operating part housing in a lateral direction, and at the same time, an antenna for receiving the GPS data is mounted to a base board in the display part housing in its end area at an opposite side to the hinge part.  With this arrangement, both the antennas can be spaced from each other, and deterioration of their radio performances can be restrained.
US 7,602,302 discloses a tracking apparatus and method that are operable to efficiently track an animal.  The tracking apparatus is operable to be worn by an animal, determine its current geographic location, and transmit information relating to its current geographic location to an external device such as a portable navigation unit.  The navigation unit is operable to 
US 7,773,038 discloses electronic devices with antennas, and more particularly, to electronic devices with sensors for determining antenna position.  The electronic devices may be provided with sensors for determining the presence and position of extendable and removable antennas.  The antennas may extend by rotating about an axis, by reciprocating along their length, or by flexing from a retracted position to an extended position.  The electronic device may determine when a removable antenna is attached or detached using signals from the sensors.  The electronic device may determine the extent to which an antenna has been extended using signals from the sensors.  The electronic device may control the operation of a radio-frequency transceiver that is coupled to the antenna based on signals from the sensors.  The electronic device may turn the transceiver off when the antenna is retracted or removed.  When the antenna is partially extended, the electronic device may place the transceiver in a low-power mode or place a dual-band transceiver into a single-band mode.
US 7,902,990 discloses an industrial inspection handset, comprising a battery assembly for providing power to the handset, wherein the battery assembly comprises a connector for connecting a battery charger, a battery circuit for communicating with a processor in the handset, and a battery charge indicator on the surface of the battery assembly connected to the battery circuit for providing a visual indication of the charge remaining in the battery assembly.  A method of power management for an industrial inspection handset is also disclosed comprising the steps of setting a first maximum power output value for the camera illumination for the insertion, monitoring an imager signal processor, to determine that the gain value of the image signal processor is less than a predetermined gain value, and setting a lower second maximum 
US 8,189,043 discloses a visual inspection device includes a body having a support portion and a grip portion extending from the support portion.  The body defines a cavity.  The device also includes a flexible cable having a first end portion coupled to the body and a second end portion, and a camera assembly coupled to the second end portion of the flexible cable.  The camera assembly includes an image sensor and a light source.  The image sensor is operable to transmit image data through the flexible cable.  The device further includes a display supported by the support portion of the body.  The display is electrically coupled to the flexible cable to display images captured by the image sensor.  The device also includes a rechargeable battery pack removably coupled to the body.
US 9,465,129 discloses a locator system for locating buried utilities such as conduits, cables, pipes or wires incorporates image-capturing and position and orientation measuring devices such as magnetic compass, accelerometers, gyros, GPS, and DGPS.  The system may include other sensors such as gas concentration sensors.  The system associates images captured during the locate process with buried utility position data and the other sensor data.  These data and images may be further associated with terrain images from satellites or aerial photography to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646